
	

113 HR 4448 IH: Safe Skies Act of 2014
U.S. House of Representatives
2014-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4448
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2014
			Mr. Pittenger (for himself, Mr. Pitts, Mr. Denham, Mr. Southerland, Mr. Burgess, Mr. Weber of Texas, and Mr. Huizenga of Michigan) introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To direct the President to suspend assistance to foreign countries that fail to use INTERPOL’s
			 Stolen and Lost Travel Documents database for purposes of determining
			 accuracy of passports of prospective passengers on commercial flights.
	
	
		1.Short titleThis Act may be cited as the Safe Skies Act of 2014.
		2.Suspension of assistance to foreign countries that fail to use INTERPOL’s Stolen and Lost Travel
			 Documents database
			(a)SuspensionThe President shall suspend assistance for a fiscal year to a foreign country that is identified in
			 the report submitted to Congress under subsection (b) with respect to the
			 immediately preceding fiscal year.
			(b)ReportNot later than September 1 of each fiscal year, the President shall submit to Congress a report
			 that identifies each foreign country the government of which the President
			 determines failed to use the Stolen and Lost Travel Documents (SLTD)
			 database of the International Criminal Police Organization (INTERPOL) for
			 purposes of determining accuracy of passports of prospective passengers on
			 commercial flights during such fiscal year.
			(c)WaiverThe President may waive the limitation under subsection (a) in whole or in part with respect to a
			 foreign country if—
				(1)the President determines and certifies to Congress that it is in the national security interests of
			 the United States to do so; and
				(2)such determination is approved by an Act of Congress.
				(d)Effective date and applicability
				(1)Effective dateThis section takes effect on the date of the enactment of this Act and applies in
			 accordance with the provisions of paragraph (2).
				(2)ApplicabilitySubsection (a) applies beginning with the third fiscal year that begins after the date of the
			 enactment of this Act and subsection (b) applies beginning with the second
			 fiscal year that begins after the date of the enactment of this Act.
				
